UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


JOAN M. CASSIDAY,                      
                Plaintiff-Appellant,
                 v.
                                                 No. 02-2060
GREENHORNE & O’MARA,
INCORPORATED,
              Defendant-Appellee.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Greenbelt.
                 Peter J. Messitte, District Judge.
                        (CA-01-2150-PJM)

                      Submitted: April 29, 2003

                       Decided: May 21, 2003

        Before NIEMEYER and KING, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Patricia Siemiontkowski, Kintnersville, Pennsylvania, for Appellant.
Traci L. Burch, Elizabeth Torphy-Donzella, SHAWE & ROSEN-
THAL, L.L.P., Baltimore, Maryland, for Appellee.
2                CASSIDAY v. GREENHORNE & O’MARA
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Joan M. Cassiday appeals the district court’s order granting sum-
mary judgment in favor of her former employer, Greenhorne &
O’Mara, Inc., on her claims of sex and age discrimination under Title
VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.A.
§§ 2000e to 2000e-17 (West 1994 & Supp. 2002) and the Age Dis-
crimination in Employment Act (ADEA), 29 U.S.C.A. §§ 621-634
(West 1999 & Supp. 2002). We affirm.

   We have reviewed the parties’ briefs, the joint appendix and the
district court’s order. We conclude the district court properly deter-
mined the Settlement Agreement and General Release Cassiday exe-
cuted satisfied the requirements of the Older Workers Benefits
Protection Act (OWBPA), 29 U.S.C. § 626(f) (2000), and therefore
she waived her rights under the ADEA. See Ourbe v. Entergy Opera-
tions, Inc., 522 U.S. 422, 427 (1998). We also conclude the district
court properly determined, based on the totality of the circumstances,
that Cassiday knowingly and voluntarily waived her rights under Title
VII. See Melanson v. Browning-Ferris Indus., Inc., 281 F.3d 272, 276
& n.4 (1st Cir. 2002). Because no evidence in the record suggests
Cassiday’s lay-off was due to a reduction in force, we find Cassiday’s
contention that Greenhorne was required to comply with 29 U.S.C.
§ 626(f)(1)(H) meritless. Accordingly, we affirm on the reasoning of
the district court. See Cassiday v. Greenhorne & O’Mara, Inc., No.
CA-01-2150-PJM (D. Md. filed Aug. 6, 2002; entered Aug. 7, 2002).
We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                         AFFIRMED